                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Josh Daniel Douglas                                                   Docket No. 7:18-CR-15-1H

                               Petition for Action on Supervised Release

COMES NOW Jared Britt, U.S. Probation Officer of the court, presenting a petition for modification of the
Judgment and Commitment Order of Josh Daniel Douglas, who, upon an earlier plea of guilty to Possession
of a Firearm by a Convicted Felon, in violation of, 18 U.S.C. § 922(g)(1), 18 U.S.C. § 924(a)(2), was
sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on October 9, 2018, to the
custody of the Bureau of Prisons for a term of 26 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 36 months.

Josh Daniel Douglas was released from custody on December 23, 2019, at which time the term of supervised
release commenced.

On January 16, 2020, the court was advised that the defendant submitted a urine sample that tested
positive for marijuana, cocaine, oxycodone, and oxymorphone. At that time, the court agreed to modify the
defendant’s supervision to include a 60 day curfew condition with location monitoring. The defendant
completed this period of location monitoring successfully.

On March 6, 2020, the court was advised that the defendant submitted a urine sample that tested positive
for marijuana and oxycodone. At that time, the court agreed to continue the defendant on supervision and
allowed him an opportunity to engage in drug treatment. The defendant recently completed drug treatment
successfully.


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

This offender submitted a urine sample on November 6, 2020, which tested positive for cocaine, oxycodone,
and morphine. These results were confirmed positive by the national lab on November 12, 2020 As a
response to this drug positive, the probation office recommends that this offender be continued in the
Surprise Urinalysis Program, re-enrolled in substance abuse outpatient treatment, and complete 8 hours of
community service.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall perform 8 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.


Except as herein modified, the judgment shall remain in full force and effect.




                Case 7:18-cr-00015-H Document 50 Filed 11/23/20 Page 1 of 2
Josh Daniel Douglas
Docket No. 7:18-CR-15-1H
Petition For Action
Page 2
Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Maurice J. Foy                                /s/ Jared Britt
Maurice J. Foy                                    Jared Britt
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  150 Rowan Street Suite 110
                                                  Fayetteville, NC 28301
                                                  Phone: 910-354-2549
                                                  Executed On: November 20, 2020

                                     ORDER OF THE COURT

                                23rd
Considered and ordered this _________             November
                                         day of ____________________, 2020, and ordered filed and
made a part of the records in the above case.

________________________________
Malcolm J. Howard
Senior U.S. District Judge




               Case 7:18-cr-00015-H Document 50 Filed 11/23/20 Page 2 of 2
